DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 07/30/2021.
Claims 1, 8, and 15 have been amended.
Claims 3-5, 10-12, and 17-19 have been cancelled.
No claims have been added.
Claims 1-2, 6-9, 13-16, and 20-21 are pending and are presented for examination on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-9, 13-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Barinov et al. (US 20170331635), in view of Gabriel et al. (US 20190228132), and further in view of Dix et al. (US 20170346693).
Regarding claims 1, 8, and 15, Barinov discloses:
          one or more computers (See at least paragraph [0034] of Barinov); and 
          one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (See at least paragraph [0034] of Barinov);
           a non-transitory, computer-readable medium storing one or more instructions executable by a computer-implemented system to perform operations for determining time for blockchain data (See at least paragraph [0061] of Barinov);
            packaging reference data to generate a reference transaction and publishing the reference transaction to a blockchain associated with a storage client (By disclosing, “the computer 110 is configured to create and/or manage a plurality of files 114, of which at least a portion can be stored in blockchain network 120 as transactions” ([0031] of Barinov); and “the computer 110 generates files and stores blocks 210 and 220 in the blockchain network 120” ([0037]-[0038] of Barinov));
             receiving, at the storage client, from the blockchain a reference transaction identifier associated with the reference transaction (By disclosing, “A blockchain creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block” ([0006] of Barinov); and “the beacon embedding module 118 is configured to read a transformed hash of the last available block (e.g., block 210) in the blockchain network 120.” ([0038] of Barinov)) (Note: computer 110 in the prior art can be the “storage client” in the claim);
           receiving, at the storage client, target data submitted by a user (By disclosing, “The user is able to enter commands and information into the personal computer 20 by using input devices (keyboard 40, mouse 42). Other input devices (not shown) can be used: microphone, joystick, game controller, scanner, and so on” ([0058] of Barinov); and the audio data being recorded by the input devices is the target data stored in a block ([0038]-[0039] of Barinov));
          calculating, by the storage client, a first hash value of the target data (By disclosing, “the block recording module 116 is configured to timestamp a hash of the created data file that is added to as a transaction to a block (e.g., block 210 or 220) in the blockchain network 120” ([0040] and [0031] of Barinov));
           constructing, by the storage client, a target transaction based on the first hash value of the target data and standard transaction format supported by the blockchain and adding the reference transaction identifier (By disclosing, “the block recording module 116 is configured to timestamp a hash of the created data file that is added to as a transaction to a block (e.g., block 210 or 220) in the blockchain network 120” ([0040], [0031], [0037]-[0038] and Fig. 2 of Barinov));
            publishing the target transaction to the blockchain for storage (By disclosing, “the block recording module 116 can be configured to record blocks 210 and 220 in blockchain network 120 as separate blocks within the blockchain” ([0037] of Barinov));
           obtaining, from a blockchain node associated with the blockchain and based on the target transaction identifier, a first timestamp corresponding to the target transaction (By disclosing, “the computer 110 (e.g., beacon embedding module 118) is configured to search the transactions in the blockchain network 120 for the hash value at step 430. … if the hash value is identified in the transaction of the blockchain network at step 435, the method proceeds to step 440 where it is confirmed that the file was indeed timestamped and also reports the actual time value of the file.”; and “the blockchain network 120 can be an ; 
            obtaining, from the blockchain node associated with the blockchain and based on the reference transaction identifier, a second timestamp corresponding to the reference transaction (By disclosing, a beacon embedding module 118 can read a hash value 215 from a blockchain; “the blockchain network 120 can be an existing (public or private) distributed network formed from a plurality of nodes or computers 122a-122e”; and “[t]he embedded data 215 (which can be a time beacon, for example) will indicate a first point in time T0 at which point block 210 (i.e., "Block N") was recorded in the blockchain, for example, and a second point in time T1 at which point block 220 (i.e., "Block N+K") was added to the blockchain network 120” (See at least paragraph [0032]; and [0038] of Barinov)); and 
           determining, by a data verifier, based on the first timestamp and the second timestamp, a time period after the first timestamp and before the second timestamp during which the target data was generated to verify the validity of the data stored on the blockchain as judicial evidence (By disclosing, “[a]s a result, during a subsequent data verification process, the block 220 can provide an independent indication of the time period (i.e., between T0 and T1) when the file that was added as a transaction as part of block 220” (See at least paragraph [0038] of Barinov); “Referring back to FIG. 5, the time beacon 230 is shown to be embedded in the file for block 220. In other words, the time beacon 230 can .  
            Barinov does not expressly disclose:      
            the target transaction not including plaintext content of the target data;   
            storing, by a data verifier, the plaintext content of the target data and a target transaction identifier, the target transaction identifier being an identifier of the target transaction; 
            calculating a second hash value based on plaintext content of the first target data stored locally by the data verifier; 
           determining that the second hash value calculated based on the plaintext content of the target data stored locally by the data verifier is the same as the first hash value; and 
           in response to determining that that the second hash value is the same as the first hash value: identifying, based on the plaintext content of the first target data stored locally by the data verifier, the reference transaction identifier corresponding to the reference transaction.
          However, Gabriel teaches:
          the target transaction not including plaintext content of the target data (By disclosing, “If the node determines that the block contains sensitive data that cannot be stored on certain other nodes in the system, the node may locally store the block and then generate a limited version of the block which only includes the hash and the pointer to the previous block, but does not include the data (e.g., the payload).” ([0018] of Gabriel));   
          storing, by a data verifier, the plaintext content of the target data and a target transaction identifier, the target transaction identifier being an identifier of the target transaction (By disclosing, “If the node determines that the block contains sensitive data that cannot be stored on certain other nodes in the system, the node may locally store the block and then generate a limited version of the block which only includes the hash and the pointer to the previous block, but does not include the data (e.g., the payload).” ([0018] of Gabriel));  “a lightweight validation may be performed, where the node calculates the hash of each complete block (e.g., each block including the data as a payload) and compares it to the hash in the header of these blocks” ([0021] of Gabriel); and “the hash may serve as an identifier for the block” ([0018] of Gabriel)). 
 in the target transaction, and storing, by a data verifier, the plaintext content of the target data and a target transaction identifier. Doing so would result in an improved invention because if the plaintext content includes some sensitive data that cannot be stored on certain nodes, so the blockchain can only include transaction identifiers and the sensitive plaintext content can be stored on data verifiers, thus the transaction identifier and the sensitive plaintext content can be stored separately and this would allow only the permission nodes which meet certain security requirements to access the sensitive target data on the data verifier, thus improve the security of the claimed invention.
          And Dix teaches:
          calculating a second hash value based on plaintext content of the first target data stored locally by a data verifier (By disclosing, “the computing device 104 may first validate the configuration transactions included in the newly added block via the hash value included in the block header, such as by hashing each of the configuration transactions…” (See at least paragraph [0030] of Dix)); 
          determining that the second hash value calculated based on the plaintext content of the first target data stored locally by the data verifier is the same as the first hash value (By disclosing, “the computing device 104 may first validate the configuration transactions included in the newly added block via the hash ;  and 
           in response to determining that that the second hash value is the same as the first hash value: identifying, based on the plaintext content of the first target data stored locally by the data verifier, the second transaction identifier corresponding to the reference transaction (By disclosing, “If the validation process is successful, the computing device 104 may be configured to update the configuration data stored therein based on each configuration transaction”; “Each computing device 104 may be configured to validate the new block added to the blockchain and update one or more configuration rules included therein using the configuration data comprising the configuration transaction(s) included in the newly added block. Each computing device 104 may identify the newly added block (e.g., via the timestamp included in the respective block header)”; and each block may contain one transaction (See at least paragraph [0031], [0029], [0007] of Dix)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Barinov in view of Dix to include techniques of calculating a second hash value based on plaintext content of the first target data stored locally by a data verifier; determining that the second hash value calculated based on the plaintext content of the first target data stored locally by the data verifier is the same as the first hash value; and in response to determining that that the second hash value is the same as the first hash value: identifying, based on the plaintext content of the first target data stored locally by the data verifier, the second transaction identifier corresponding to the reference transaction. Doing so would result in an improved invention because this would improve the security by validating the transactions before further processing.

Regarding claims 2, 9 and 16, Barinov also discloses:
          wherein the reference transaction identifier is a hash value of the reference transaction and the target transaction identifier is a hash value of the target transaction (By disclosing, “[a] blockchain creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block. In turn, this process creates a chain where any changes made to a block will change that block's hash, which must be recomputed and stored in the next block. This changes the hash of the next block, which must also be recomputed and so on until the end of the chain” (See at least paragraph [0006] of Barinov)).  

Regarding claims 6, 13, and 20, Barinov also discloses:
          a timestamp corresponding to a creation time of a block that includes the target transaction (By disclosing, “[t]he embedded data 215 (which can be a time . 

Regarding claims 7, 14, and 21, Barinov also discloses:
          a timestamp corresponding to a creation time of a block that includes the reference transaction (By disclosing, “[t]he embedded data 215 (which can be a time beacon, for example) will indicate a first point in time T0 at which point block 210 (i.e., "Block N") was recorded in the blockchain, for example, and a second point in time T.sub.1 at which point block 220 (i.e., "Block N+K") was added to the blockchain network 120” (See at least paragraph [0038] of Barinov)). 

Response to Amendment
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 103 rejections have been considered but are not persuasive. The Applicant argues that the added limitations are not disclosed in the presented prior art. The Examiner, respectfully disagrees. The Examiner notes that the limitation “to verify the validity of the data stored on the blockchain as judicial evidence” is an intended use of the time period, therefore, this limitation has no patentable weight. In order to gain patentable weight, the limitation has to be recited in a positive way. And Barinov discloses the limitation “determining, by a data verifier, based on the first timestamp and the second timestamp, a time period after the first timestamp and before the second timestamp during which the target data was generated” in at least paragraph [0038] and [0050]. 
Therefore, the 35 U.S.C. § 103 rejection will be maintained.	

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200112446 to Yoshihama for disclosing blockchain timestamp agreement.
US 20190155513 to Maeda for disclosing determining time duration between blocks. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/DUAN ZHANG/Examiner, Art Unit 3685    

                                                                                                                                                                                                    
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685